Citation Nr: 1524029	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO. 13-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

 
THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to May 14, 2011 and in excess of 10 percent from May 14, 2011 forward for a right eye disability, to include corneal scarring status post right eye corneal transplant.

2. Entitlement to an initial rating in excess of 30 percent for depression.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a cervical spine disability, to include degenerative disc disease (DDD) and a vertebral fracture, and, if so, whether the reopened claim should be granted.

4. Entitlement to service connection for a left eye disability, to include corneal scarring, to include as secondary to a service-connected right eye disability.

5. Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and diverticulitis.

6. Entitlement to service connection for a dental disorder for compensation purposes, claimed as missing or broken teeth, to include as secondary to a left angle mandible fracture.

7. Entitlement to service connection for gout.

8. Entitlement to special monthly pension benefits (SMP).


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that decision, the RO granted service connection for a right eye disability and depression, and denied all other service connection claims and entitlement to SMP.

As indicated above, the Veteran has filed a claim for a dental disorder. Service connection for a dental disorder is compensable under certain circumstances, but also raises a claim for service connection for outpatient dental treatment purposes. Mays v. Brown, 5 Vet. App. 302 (1993). In this case, the July 2011 rating decision and July 2013 statement of the case (SOC) denied the Veteran's dental claim for VA compensation purposes. The July 2011 rating decision further indicated that the Veteran's claim would be referred to the nearest dental clinic, presumably for adjudication of the claim of service connection for treatment purposes. 

However, there is no evidence in the claims file that any action has been taken concerning the processing or adjudication of the treatment aspect of the Veteran's dental claim. In light of the fact that the claim has already been referred to the nearest dental clinic once, the Board finds that it is appropriate to re-refer the claim for service connection for a dental disorder for treatment purposes for adjudication by the agency of original jurisdiction.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has most recently indicated that he is currently employed and there is no evidence that the employment is not substantially gainful. Therefore, the issue of TDIU has not been raised.

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence. See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007). Here, the RO assigned an initial rating of 30 percent prior to May 14, 2011 and in excess of 10 percent from May 14, 2011 forward for the right eye disability. As these stages were assigned simultaneously, and no prior evaluations were in effect for the right eye, the assigned ratings do not constitute a reduction, and therefore the issue before the Board is entitlement to an increased rating for a right eye disability only.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a dental disorder for treatment purposes has been raised by the record in a July 2011 rating decision, indicating the issue was being referred to the nearest dental clinic. However, there is no evidence in the claims file that this claim has been processed or adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and it is re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of increased ratings for a right eye disability and depression, entitlement to service connection for a cervical spine disability, a left eye disability, a gastrointestinal disability and gout, and entitlement to SMP are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 1986 administrative decision denied service connection for a cervical spine disability, to include a vertebral fracture. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the April 1968 administrative decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a cervical spine disability, to include DDD and a vertebral fracture.

3. The Veteran does not have a dental disorder for which service-connected compensation is payable.


CONCLUSIONS OF LAW

1. The April 1986 administrative decision is final. 38 U.S.C.A. §§ 4004, 4005 (West 1984) [currently codified at 38 U.S.C.A. §§ 7104, 7105 (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) [currently codified at 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].

2. New and material evidence sufficient to reopen the claim of service connection for a cervical spine disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2014).

3. Entitlement to service connection for a dental disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In light of the fully favorable decision as to the issue of reopening, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claim is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in April 2010, prior to the initial unfavorable adjudication in July 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. The Board notes that the Veteran identified several private treatment facilities on his October 2008 formal claim and in November 2008 authorized the medical records from these facilities for release. While there is no evidence that VA attempted to obtain these records, the Veteran also specified on the release form that these records only concerned treatment for his claimed stomach, gout, depression, and eye disabilities. As there is no evidence that these outstanding private treatment records are relevant to the Veteran's claim of service connection for a dental disorder, VA had no duty to obtain with respect to this claim, and the Board can adjudicate the claim without prejudice to the Veteran. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Further, the Veteran indicated that he received treatment for his disabilities at VA medical facilities in Durham and San Diego. Concerning the Durham records, VA obtained records from September 2008 to present. VA then contacted the Veteran in July 2009 and requested that he clarify the date from which he received treatment at Durham, specifically inquiring whether his given date of 1975 was correct. The Veteran indicated that this date was not correct, and that he did not register for treatment at Durham VA Medical Center until September 2008. As such, VA has obtained all available records from the Durham VA Medical Center.

Turning to the records from the San Diego VA Medical Center, in November 2008 VA requested any medical records pertaining to the Veteran. VA received a negative response in December 2008, indicating that the San Diego VA Medical Center had no records for the Veteran, and therefore that further attempts to obtain the records would be futile. . 38 C.F.R. § 3.159(c)(2). VA informed the Veteran in September 2009 of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made sufficient attempts to obtain the records. 38 C.F.R. §§ 3.159(c)(2), (e). The Veteran was requested in April 2014 correspondence to identify and release any further private medical records relevant to his claim, but no response was received. 

All other VA treatment records have been associated with the claims file. No other records relevant to the claim decided herein have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in December 2010. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a dental disorder. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for a cervical spine disability in an April 1986 administrative decision. The Veteran was notified of the decision and his appellate rights, but failed to file a notice of disagreement within the applicable appellate period. Therefore, the April 1986 decision became final. 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986).

The evidence of record in April 1986 consisted of his service treatment records, private treatment records reflecting an old vertebral fracture located in the Veteran's cervical spine, and lay statements from the Veteran. The administrative decision denied the Veteran's claim based on a failure to report for a VA examination scheduled in conjunction with the claim, and thus did not provide a specific basis for the denial. Thus, the Board cannot know which elements were or were not met at the time of the April 1986 decision. As no specific grounds, other than the failure to appear, were given in the April 1986 decision, and in an effort to construe the record in a manner most favorable to the Veteran, the Board finds that none of the three elements of service connection were met at the time of the April 1986 denial, and therefore new and material evidence as to any of the three elements is sufficient to reopen the Veteran's claim. Shade, 24 Vet. App. at 120.

Evidence received since the rating decision includes VA treatment records, VA examination reports, and further statements from the Veteran. Of particular note are the VA treatment records, which reflect that the Veteran has received an alternative diagnosis of cervical spine DDD, and the VA examination reports, which contain opinions concerning the etiology of the Veteran's cervical spine disability.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished facts of a current disability and a nexus between the current disability and his active duty service. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a cervical spine disability is warranted. 

III. Dental Disorder

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for a dental disorder for compensation purposes, claimed as broken and missing teeth. Specifically, the Veteran contends that in-service trauma resulted in the loss of multiple teeth. The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders. For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150. These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 C.F.R. §§ 3.381, 17.161. As noted above, the matter of eligibility for VA dental treatment has been referred to the AOJ for appropriate consideration and is not the subject of the Board's review. Rather, the Board will address whether the Veteran is entitled to service connection for VA compensation purposes.

The Veteran was provided with a VA examination in December 2010. The examiner noted that the service treatment records showed the Veteran was struck in the face in 1975, resulting in a fracture of his left mandible. The examiner noted that according to service dental records, this mandible fracture caused tooth number 17 to crack, and it was subsequently removed. No other teeth were noted to have been removed in service. The examiner found no loss of bone of the maxilla or mandible or tooth loss due to loss of substance of body or maxilla or mandible. There is no indication that the tooth is not replaceable. VA treatment records are wholly silent for any indication that the loss of any of the Veteran's teeth is due to either the loss of bone or substance of the maxilla or mandible, or that the Veteran's lost teeth are not replaceable.

Considering the pertinent evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disorder. As noted above, replaceable missing teeth may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment. See 38 C.F.R. § 3.381.

In this case, there is no competent medical or dental evidence of loss of teeth due to loss of substance of the body of the maxilla or mandible due to bone loss or any other condition on which service connection could be allowed. While the fact that the Veteran experienced trauma to his mandible is not in dispute, there is no evidence that such trauma resulted in loss of bone or substance of the mandible, as is required in order for service connection for compensation purposes to be granted for a dental disorder. The Veteran is already separately service connected for the left angle mandible fracture, and therefore that condition is fully contemplated by its currently assigned rating. 

There is simply no competent medical evidence that the Veteran has any current dental disorder for which compensation is payable. See 38 C.F.R. § 4.150. Based on the foregoing, the Board concludes that there is no basis under the law for the award of service-connected VA disability compensation for a current dental disorder, as there is simply no evidence that the Veteran has a disorder falling under the categories of compensable dental conditions. Id. Under these circumstances, the Board must deny the claim for service connection for a dental disorder for compensation purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability, to include DDD and a vertebral fracture, is reopened, the appeal is granted to this extent only.

Entitlement to service connection for a dental disorder for compensation purposes, claimed as missing or broken teeth, to include as secondary to a left angle mandible fracture, is denied.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In November 2008 the Veteran authorized for release private treatment records from several facilities, at which the Veteran noted he received treatment for his eye disabilities, stomach disabilities, generalized pain, and depression. See October 2008 Formal Claim and November 2008 Authorization for Release. It was noted on the form that the Veteran listed too many providers for it to be valid, but there is no evidence that the Veteran was notified of this fact and no attempts were made to obtain the records. 

As the Veteran has indicated that the identified facilities have treatment records relevant to his claimed eye disabilities, stomach disability, gout and depression, a remand is necessary so that appropriate attempts can be made to obtain these records. On remand the Veteran should be asked to submit or re-authorize for release any private treatment records relevant to his disabilities, to include from Wake Internal Medicine, Rex Hospital, and Wake Hospital.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). Beginning with the increased rating claim for depression, the Veteran has alleged a worsening of his symptoms since his previous psychiatric examination in March 2010. Therefore, the Board finds that on remand a new examination is warranted to determine the current severity of the Veteran's depression. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Concerning the left eye disability, the Veteran was provided with a VA examination in June 2011. The examiner opined that the left eye disability was less likely than not related to the Veteran's active duty service, specifically the fracture of his left mandible, as there was no evidence of trauma directly to the Veteran's eye. While this opinion is adequate for direct service connection, the examiner did not address whether the left eye disability was either caused or aggravated by the service connected right eye disability, which the Veteran has alleged. As such, the opinion is inadequate for rating purposes. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). Thus, the claim must be remanded for an addendum opinion so that the theory of secondary service connection can be addressed.

The Veteran was provided with a cervical spine examination in May 2011. In a June 2011 addendum opinion, the examiner indicated that due to the lack of in-service documentation of a cervical spine injury, the examiner could not render an opinion without resorting to speculation. While the Board acknowledges that medical opinions indicating that an opinion cannot be given without resorting to speculation can be adequate if properly supported, opinions based solely on the absence of documentation are not adequate. Jones v. Shinseki, 23 Vet. App. 382 (2010); Dalton v. Peake, 21 Vet. App. 23 (2007). Further, even if the opinion was adequate, the Board is still without sufficient medical evidence to decide the claim. Therefore, the Board must remand the issue for a new VA examination.

A stomach examination was provided in May 2011. There the examiner indicated that based on the documentation of record, it was less likely than not that the Veteran's claimed stomach disability was related to his active duty service. However, the examiner further noted that private treatment records concerning abdominal surgery were not of record, and that these missing records prohibited any further conclusions concerning the etiology of the stomach disorder. That the examiner admitted the opinion was rendered insufficient without potentially relevant records that VA has not attempted to obtain, despite their authorization for release discussed above, undermines the probative value of the opinion and renders it inadequate for rating purposes. 

Further, the examiner solely relied on the fact that service treatment records were silent for evidence that the Veteran received blows to the abdomen in service without taking into account his statements concerning blows to the stomach during his in-service assault, which also renders the opinion inadequate. Dalton, 21 Vet. App. 23. Therefore, the Board finds that a new VA examination for the claimed stomach condition is warranted.

Concerning the claim of service connection for gout, the Veteran has a current diagnosis of gout, complained of generalized joint pain in service, has indicated that he has experienced such pain since service, and there is otherwise insufficient medical evidence to decide the claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Therefore, on remand the Veteran should be provided with a VA examination to determine the nature and etiology of his gout.

Finally, when rating eye disabilities based on loss of visual acuity, the visual acuity of both eyes is taken into account. See 38 C.F.R. § 4.79, Diagnostic Codes 6061-6066. When rating loss of visual acuity in one eye, the nonservice-connected eye is assigned a visual acuity of 20/40 regardless of the actual level of acuity. 38 C.F.R. § 4.75(c). As such, whether or not service connection for the Veteran's claimed left eye disability is granted potentially affects the rating for the Veteran's right eye disability. Therefore, the issue of an increased rating for a right eye disability is inextricably intertwined with the issue of service connection for the left eye. Harris v. Derwinski, 1 Vet. App. 180 (1991). The issue of entitlement to SMP is also inextricably intertwined with the issues being remanded as service connection for additional disabilities could be granted on remand, which in turn could affect eligibility for SMP. Id.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or re-authorize for release all private treatment records associated with his claimed eye disabilities, stomach disability, gout and depression, to include from Wake Internal Medicine, Wake Hospital, Rex Hospital, and any other private medical facilities where he has sought treatment for his claimed disabilities.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for a psychiatric examination with an appropriate medical professional to determine the current nature and severity of his service-connected depression. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.

Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and their results included in the examination report.

3. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the June 2011 VA eye examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the left eye disability was caused by the service-connected right eye disability?

b) If the right eye disability did not cause the left eye disability, is it at least as likely as not (a fifty percent probability or greater) that the left eye disability was aggravated (permanently worsened beyond its natural progression) by the right eye disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left eye disability by the service-connected disability.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cervical spine disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the claimed cervical spine disability, to include DDD and a vertebral fracture, was caused or aggravated in service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a June 1975 service record reflecting an in-service assault, as well as statements form the Veteran attributing his cervical spine disability to this assault. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

5. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's stomach disability, to include GERD and diverticulitis. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the claimed stomach disability, to include to include GERD and diverticulitis, was caused or aggravated in service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to several in service complaints of stomach ailments, including in February 1975 and September 1977, and the Veteran's statements indicating he was kicked in the stomach during a documented in-service assault.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

6. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's gout. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that gout was caused or aggravated in service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to a November 1975 notation of general myalgias, as well as other complaints of generalized pain. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. The Veteran and his representative must be given adequate notice of the date and place of any requested examinations. A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination. The Veteran is to be advised that failure to report for scheduled VA examinations without good cause may have adverse effects on his claim.

8. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


